 

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE
SECURITIES EVIDENCED BY THIS CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND SUCH APPLICABLE STATE SECURITIES LAWS,
OR UNLESS SOLD PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS
PROVIDED THAT THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

 

Warrant Certificate No. 2014-9 Dated: April 25, 2014

 

WARRANT

 

ENUMERAL BIOMEDICAL CORP.

 

Expiring: April 25, 2019

 

THIS IS TO CERTIFY THAT, for value received, BlackBook Capital LLC (the
“Holder”), is entitled, subject to certain conditions set forth in Sections 1.01
and 1.02 hereof, to purchase from Enumeral Biomedical Corp., a Delaware
corporation (the “Company”), at the Company’s principal executive office, at a
price per share of $2.125 (the “Exercise Price”), up to 38,259 shares (the
“Warrant Shares”) of the Company’s Series B Preferred Stock, $0.0001 par value
per share (“Series B Preferred Stock”), all subject to adjustment and upon the
terms and conditions as hereinafter provided, and is entitled also to exercise
the other appurtenant rights, powers and privileges hereinafter described.

 

Certain terms used in this Warrant are defined in Article IV hereof.

 

ARTICLE I.

 

METHOD OF EXERCISE

 

Section 1.01         Time of Exercise. Subject to the provisions of Section 1.02
and 1.03 hereof, this Warrant may be exercised in whole or in part at any time
and from time to time prior to the Expiration Time.

 

Section 1.02         Method of Exercise.

 

(a)To exercise this Warrant in whole or in part, the Holder shall deliver to the
Company’s principal executive office (i) this Warrant, (ii) a written notice of
such Holder’s election to exercise this Warrant in the form attached hereto as
Exhibit A and (iii) payment of an amount equal to the Exercise Price multiplied
by the total number of Warrant Shares for which this Warrant is then being
exercised. Such payment may be made, at the option of the Holder, in cash, by
certified or bank cashier’s check, money order or wire transfer, or any
combination thereof, or in any other manner consented to in writing by the
Company.

 

1

 

 

(b)In lieu of cash exercising this Warrant in accordance with (a) above, at any
time from and after a Deemed Liquidation Event (as defined in the Company
Certificate), the Holder may elect to receive shares equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant to
the Company together with notice of such election, in which event the Company
shall issue to the Holder hereof a number of Shares computed using the following
formula:

 



  Y (A-B) X= A    



 

Where:

 

X equals the number of Warrant Shares to be issued to the Holder;

 

Y equals the number of Warrant Shares purchasable under the Warrant, or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
exercised at the date of such calculation;

 

A equals the Fair Market Value of one Warrant Share (at the date of such
calculation); and

 

B equals the Exercise Price (as adjusted to the date of such calculations).

 

(c)The Company shall, as promptly as practicable after receipt of the items
required by this Section 1.02, execute and deliver or cause to be executed and
delivered, in accordance with such notice, a certificate or certificates
representing the Warrant Shares specified in such notice. The share certificate
or certificates so delivered shall be in such denominations as shall be
specified in such notice and shall be issued in the name of the Holder or,
provided, in an opinion of counsel reasonably acceptable to the Company, the
following is permitted under the Act and applicable state securities law, such
other name as shall be designated in such notice. Such certificate or
certificates shall be deemed to have been issued, and such Holder or Holders or
any other person so designated to be named therein shall be deemed for all
purposes to have become a Holder of record of such shares as of the date the
aforementioned notice is received by the Company. If this Warrant shall have
been exercised only in part, the Company shall, at the time of delivery of the
certificate or certificates, deliver to the Holder a new Warrant evidencing the
right to purchase the remaining Warrant Shares called for by this Warrant, which
new Warrant shall in all other respects be identical to this Warrant, or, at the
request of the Holder, appropriate notations may be made on this Warrant which
shall then be returned to the Holder. The Company shall pay all expenses, taxes
and other charges payable in connection with the preparation, issuance and
delivery of share certificates and new Warrants, except that, if share
certificates or new Warrants shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all transfer taxes, if any,
payable as a result of such transfer shall be paid by the Holder at the time of
delivering the aforementioned notice of exercise or promptly upon receipt of a
written request of the Company for payment.

 

2

 

 

Section 1.03         Shares to be Fully Paid and Nonassessable. All shares of
Series B Preferred Stock issued upon exercise of the Warrant shall be validly
issued, fully paid and nonassessable.



Section 1.04         No Fractional Shares to be Issued. The Company shall not be
required to issue fractions of Warrant Shares upon exercise of this Warrant. If
any fractions of a share would, but for this Section, be issuable upon any
exercise of this Warrant, in lieu of such fractional share the Company shall pay
to the Holder, in cash, an amount equal to the same fraction of the fair market
value of one share of Series B Preferred Stock.

 

Section 1.05         Share Legend. Each certificate for Warrant Shares issued
upon exercise of this Warrant, unless at the time of exercise such shares are
registered under the Act, shall bear a legend substantially as follows or
similar legend as determined in good faith by the Company’s Board of Directors:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES EVIDENCED BY
THIS CERTIFICATE, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH APPLICABLE STATE SECURITIES LAWS, OR UNLESS SOLD PURSUANT TO
AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS PROVIDED THAT THE COMPANY
RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend (except a new certificate issued upon completion
of a public distribution pursuant to a registration statement under the Act)
shall also bear such legend unless, in the opinion of counsel reasonably
acceptable to the Company, the securities represented thereby no longer need to
be subject to restrictions on resale under the Act.

 

3

 

 

Section 1.06         Reservation of Stock. The Company agrees during the term
the rights under this Warrant are exercisable to reserve and keep available from
its authorized and unissued shares of Series B Preferred Stock for the purpose
of effecting the exercise of this Warrant such number of shares of Series B
Preferred Stock (and shares of the Company’s Common Stock for issuance upon
conversion of such Warrant Shares) as shall from time to time be sufficient to
effect the exercise of the rights under this Warrant.

 

Section 1.07         Transfers. Neither this Warrant nor any rights hereunder
may be assigned, conveyed or transferred, in whole or in part, without the
Company’s prior written consent, which the Company may withhold in its sole
discretion; provided, however, that this Warrant: (a) may be pledged without the
prior written consent of the Company to any lender to the Holder as part of a
bona fide secured loan or credit facility (and, following a default thereunder,
this Warrant may be transferred to such lender without the Company’s consent),
and (b) may be assigned, conveyed or transferred without the prior written
consent of the Company to any Affiliate of the Holder; provided, further, that
Holder surrenders this Warrant properly endorsed or accompanied by written
instructions of transfer in the form attached hereto as Exhibit B, and any such
permitted transferee executes an acknowledgement that such transferee is subject
to all the terms and conditions of this Warrant and satisfies the Company as to
compliance with state and federal securities law.

 

ARTICLE II.

 

WARRANT ADJUSTMENTS

 

Section 2.01         Merger. If at any time there shall be a merger, acquisition
or consolidation of the Company with or into another corporation, where the
Company is not the surviving corporation, or a sale of all or substantially all
of the Company’s assets, then, as a part of such merger or consolidation, lawful
provision shall be made so that the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the aggregate Exercise Price then in effect, the number of
shares of stock or other securities, cash or other property of the successor
corporation resulting from such merger or consolidation, to which a holder of
the stock deliverable upon exercise of this Warrant would have been entitled in
such merger or consolidation if this Warrant had been exercised immediately
before such merger or consolidation. In any such case, appropriate adjustment
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the merger or consolidation.

 

Section 2.02         Reclassification, etc. If the securities issuable upon
exercise of this Warrant are changed into the same or a different number of
securities of any other class or classes by reclassification, capital
reorganization, conversion of all outstanding shares of the relevant class or
series or otherwise (other than as otherwise provided for herein) (a
“Reclassification”), then, in any such event, in lieu of the number of Warrant
Shares which the Holder would otherwise have been entitled to receive, the
Holder shall have the right thereafter to exercise this Warrant for a number of
shares of such other class or classes of stock that a holder of the number of
securities deliverable upon exercise of this Warrant immediately before that
change would have been entitled to receive in such Reclassification, all subject
to further adjustment as provided herein with respect to such other shares.

 

4

 

  

Section 2.03         Split, Subdivision or Combination of Shares. If the Company
at any time while this Warrant remains outstanding and unexpired shall split,
subdivide or combine its Series B Preferred Stock, the Exercise Price shall be
proportionately decreased and the number of Warrant Shares purchasable hereunder
shall be proportionately increased in the case of a split, payment of a stock
dividend (of shares of Series B Preferred Stock) or subdivision, or the Exercise
Price shall be proportionately increased and the number of shares of Warrant
Shares purchasable hereunder shall be proportionately decreased in the case of a
combination.

 

Section 2.04         Notice of Adjustments; Notices. Whenever the Exercise Price
or number of Warrant Shares issuable upon exercise hereof shall be adjusted
pursuant to Article II hereof, the Company shall issue a written notice setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated and the
Exercise Price and number of Warrant Shares purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such notice to be given in
accordance with Article VI hereof.

 

ARTICLE III.

 

REPLACEMENTS OF WARRANT CERTIFICATES

 

Section 3.01         Loss, Theft or Destruction of Warrant Certificates. Upon
receipt of evidence satisfactory to the Company of the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security from the Holder satisfactory
to the Company, or, in the case of any such mutilation, upon surrender and
cancellation of the Warrant, the Company will make and deliver, lieu of such
lost, stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of Warrant Shares.

 

Section 3.02         Change of Principal Executive Office. In the event the
Company shall change the address of its principal executive office, the Company
shall give the Holder notice of any such change within a reasonable time. Any
correspondence from the Company to the Holder with an address printed on
Company’s letterhead shall fulfill this requirement.

 

ARTICLE IV.

 

DEFINITIONS

 

The following terms, as used in this Warrant, have the following respective
meanings:

 

“Act” means the Securities Act of 1933, as amended, and any similar or successor
federal statute, and the rules and regulations of the Securities and Exchange
Commission (or its successor) thereunder, all as the same shall be in effect at
the time.

 

“Affiliate” means, with respect to the Holder, any other person who, directly or
indirectly, controls, is controlled by, or is under common control with such
Holder, including, without limitation, any general partner, managing member,
officer or director of such Holder or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Holder.

 

5

 



“Common Stock” means the Company’s common stock, $0.0001 per share.

 

“Company” shall have the meaning set forth in the first paragraph of this
Warrant.

 

“Company Certificate” means the Fourth Amended and Restated Certificate of
Incorporation of the Company, as amended from time to time.

 

“Eastern Time” means Eastern Daylight Time or Eastern Standard Time, whichever
is in effect on the relevant date.

 

“Expiration Time” means 5:00 p.m. Eastern Time on April 25, 2019.

 

“Fair Market Value” shall mean the aggregate consideration payable on account of
one share of Series B Preferred Stock (on an as-converted to Common Stock basis,
as applicable) as a result of a Deemed Liquidation Event (as defined in the
Company Certificate) giving rise to the Holder’s rights under Section 1.02(b).

 

“Holder” shall have the meaning set forth in the first paragraph of this Warrant
and “Holders” shall include any and all successors and assigns of the initial
Holder with respect to this Warrant.

 

“Series B Preferred Stock” shall mean the Company’s Series B Preferred Stock,
par value $0.0001 per share.

 

“Warrant” and “Warrants” shall mean this warrant and any warrants issued upon
the partial exercise of this warrant.

 

ARTICLE V.

 

REDEMPTION AND CANCELLATION OF WARRANTS

 

Section 5.01         Redemption of Warrants. The Warrants are not redeemable by
the Company and the Company has no right to purchase or otherwise acquire the
Warrants.

 

Section 5.02         Cancellation of Warrants. The Company shall cancel any
Warrant surrendered for transfer, exchange or exercise.

 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.01         Notices. Except with respect to notice of a change in the
Company’s principal executive office in accordance with Section 3.02 hereof, all
notices, requests and other communications provided for herein shall be in
writing, and shall be deemed duly given if delivered personally or mailed by
registered or certified mail (return receipt requested) or via overnight courier
to the parties at the following addresses (or at such other address for such
party as shall be specified by written notice):

 

6

 



(a) If to the Company: Enumeral Biomedical Corp, Inc.     1450 Broadway, 24th
Floor     New York, NY 10018     Attn: Arthur Tinkelenberg         with a copy
to: Duane Morris LLP     100 High Street, 24th Floor     Boston, MA 02110    
Attn: Jonathan Lourie, Esq.     Telephone: 857-488-4260    
Facsimile:  857-401-3089       (b) If to the Holder: BlackBook Capital LLC    
420 Lexington Avenue, Suite 2525     New York, NY 10170     Attn: Franklin Ogele

 

Section 6.02         Waivers; Amendments. No failure or delay of the Holder in
exercising any right, power or privilege, hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof, or any abandonment or
discontinuance of steps to enforce such a right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies of the Holder are cumulative and not
exclusive of any rights or remedies which it would otherwise have. The
provisions of this Warrant may be amended, modified or waived if, but only if,
such amendment, modification or waiver is in writing and is signed by the
Holder.

 

Section 6.03         Governing Law. This Warrant shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the conflict of laws rules thereof to the extent that the application
of the law of another jurisdiction would be required thereby.

 

Section 6.04         Survival of Agreements; Representations and Warranties,
etc. All warranties, representations and covenants made by the Company herein or
in any certificate or other instrument delivered by or on behalf of it in
connection herewith shall be considered to have been relied upon by the Holder
and shall survive the issuance and delivery of the Warrants and shall continue
in full force and effect so long as this Warrant is outstanding. All statements
in any such certificate or other instrument shall constitute representations and
warranties hereunder.

 

7

 

  

Section 6.05         Covenants to Bind Successors and Assigns. All the
covenants, stipulations, promises and agreements in this Warrant contained by or
on behalf of the Company shall bind its successors and assigns, whether or not
so expressed.

 

Section 6.06         Severability. In case any one or more of the provisions
contained in this Warrant shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired in such jurisdiction and shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction.

 

Section 6.07         Headings. The headings used herein are for convenience of
reference only and shall not be deemed to be a part of this Warrant.

 

Section 6.08         No Rights as Stockholder. This Warrant shall not entitle
the Holder to any rights as a stockholder of the Company.

 

Section 6.09         No Impairment. The Company shall not, by amendment of the
Company Certificate or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Warrant and in taking all such action as may be necessary or appropriate to
protect the Holder’s rights under this Warrant against impairment.

 

Section 6.10         Pronouns. The pronouns “it” and “its” herein shall be
deemed to mean “he” and “his” or “she” and “hers,” as the context requires.

 

[The remainder of this page intentionally left blank – signature page follows]

 

8

 

 

IN WITNESS WHEREOF, Enumeral Biomedical Corp. has caused this Warrant to be
executed in its corporate name by one of its officers thereunto duly authorized
as of the day and year first above written.

 

  ENUMERAL BIOMEDICAL CORP.         By: /s/ Arthur Tinkelenberg     Name: Arthur
Tinkelenberg     Title: President and CEO



 

9

 

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO:Enumeral Biomedical Corp.

 

1.          The undersigned hereby elects to purchase __________ shares of
_____________ pursuant to the terms of the attached Warrant.

 

2.          Method of Exercise (Please initial the applicable blank):

 

___The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 

___The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 1.02(b) of the Warrant.

 

3.          Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:

 

_________________________________

(Name)

 

_________________________________

 

_________________________________

(Address)

 

4.          The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares.

 

          (Signature)                 (Name)             (Date)   (Title)

 

 

 

 

 

EXHIBIT B

 

FORM OF TRANSFER

(To be signed only upon transfer of Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of Series B Preferred Stock of
Enumeral Biomedical Corp. to which the attached Warrant relates, and appoints
______________ Attorney to transfer such right on the books of __________, with
full power of substitution in the premises.

 

Dated: ____________________

 

      (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant)       Address:                          

 

Signed in the presence of:          

 

 

 

 

